DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Request for Continued Examination filed on 07-21-2022. As directed, claims 1-3, 5, 7-11 have been amended, claim 4 was previously canceled, and claims 12-13 have been newly added. Thus, claims 1-3 and 5-13 are pending in the present application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-21-2022 has been entered.
 
Response to Amendment
Applicant has amended claims 1, 3, and 7-11 to address minor informalities within the claims. The previously held claim objections are hereby withdrawn.
Applicant has amended claims 1, 3, and 5-11 to address indefinite language within these claims. The previously held rejections under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant argues (see Remarks as filed pages 7-8) that the combination of Yoshida and Inada cannot be relied on to render obvious claims 1, 7, 10, and 11 because Inada fails to remedy the deficiencies of the operation units from Yoshida, as Inada only renders obvious an operation unit in one armrest portion. New grounds of rejection relying on Qi are submitted hereinbelow to address the new limitations of a plurality of operation units.
Applicant argues (see Remarks as filed pages 8-9) that Inada cannot be relied on for the emergency stop operation of claims 8 and 9 because Inada does not teach an emergency stop. Examiner respectfully disagrees. Paragraph 50 clearly states “the control unit 17 can stop the operation of the treatment portion 15”, thus Inada is relied on below for these limitations.
Applicant argues (see Remarks as filed page 9) that Inada fails to disclose a mechanical input key. New grounds of rejection relying on Qi are submitted hereinbelow to address the new limitations of a press button mechanical input key.
Applicant argues (see final paragraph of pages 9 of the Remarks as filed) that claims 2-3 and 5-6 are not rendered obvious because of the deficiencies of the combination used in the previous rejection. New grounds of rejection relying on Qi are submitted hereinbelow to address the new limitations, and thus these claims will be shown to be rendered obvious by the prior art.
Applicant notes the addition of claims 12 and 13 to the pending claims. New grounds of rejection relying on Qi are submitted hereinbelow to address the new limitations are added below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 9 recites “an second operation” which Examiner suggests replacing with “a second operation” for clarity.
-Line 13 recites “the left and right directions” which Examiner suggests amending to read “the left direction and the right direction.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
-Line 2 recites “the second treatment unit” which Examiner suggests amending to read “the second medical treatment unit” for clarity.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
-Line 6 recites “the left and right directions” which Examiner suggests amending to read “the left direction and the right direction.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
-Line 3 recites “the machine” which Examiner suggests amending to read “the massage machine” for clarity.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
-Lines 6-7 recites “the left and right directions” which Examiner suggests amending to read “the left direction and the right direction
-Line 10 recites “at least one of the operation units” which Examiner suggests amending to read “at least one of the first operation unit and the second operation unit.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
-Lines 2 and 4 recite “at least one of the operation units” which Examiner suggests amending to read “at least one of the first operation unit and the second operation unit.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
-Line 5 recites “one of the operation units” which Examiner suggests amending to read “and one of the first operation unit and the second operation unit
-Line 6 recites “the other of the operation units” which Examiner suggests amending to read “the other of the first operation unit and the second operation unit
-Lines 9 and 11 recite “at least one of the operation units” which Examiner suggests amending to read “at least one of the first operation unit and the second operation unit.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
-Lines 6-7 recite “the left and right direction” which Examiner suggests amending to read “the left direction and the right direction” for clarity.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
-Lines 3-4 recite “to the outside the door part” which Examiner suggests amending to read “to an of the door part” for clarity and to provide antecedence for outside.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-A “medical treatment unit” in claims 1 and 3
-An “operation unit” in claims 1-2, and 4-6
	-An “operation device” in claims 5-6
	-A “communication unit” in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5-9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 11-15 recite “wherein at least one of the first side wall part and the second side wall part includes an inclined part whose height becomes lower toward the seat in the left and right direction on an upper surface, and the first operation unit and the second operation units are disposed on a surface of an inclined plane of the inclined part” which renders the claim indefinite. It is unclear if only one of the operation units needs to be disposed at the inclined part or if both do because the claim requires that “at least one” of the side wall parts are disposed to have an inclined part, but then both operation units are on an inclined part of the respective side wall. Examiner suggests deleting “at least one of” in line 11 to clarify the claims. 
Claims 2-3, 5-6, and 12 are rejected by virtue of their dependency on claim 1.
Regarding claim 1, lines 8-10 indicate that the claimed first and second operation units are “fixed to an inside or an outside of” respective medical treatment units. Further in the claim, lines 11-13 recite that the first and second side wall portions have “an inclined part”, and finally, lines 14-15 indicate that the operation units “are disposed on a surface of an inclined plane on an upper surface of the inclined part”, these limitations rendering the claim indefinite. As shown in Applicant’s Figure 4, the operation units 22 are disposed on side wall part 2, where medical treatment unit 21 does not interface operation unit 22. Further, the claims seem to indicate that the operation units are simultaneously at both the inclined portion of the side wall part and at some point at an outside or an inside of the medical treatment unit. It is unclear how both positions for the operation units are possible.
Claims 2-3, 5-6, and 12 are rejected by virtue of their dependency on claim 1.
Regarding claim 7, lines 5-9 recite “at least one of the first side wall part and the second side wall part includes an inclined part whose height becomes lower toward the seat in the left and right direction on an upper surface, and an operation unit is disposed on each of the first side wall part and the second side wall part” which renders the claim indefinite. It is unclear if only one of the operation units needs to be disposed at the inclined part or if both do because the claim requires that “at least one” of the side wall parts are disposed to have an inclined part, but then both operation units are on an inclined part of the respective side wall. Examiner suggests deleting “at least one of” in line 9 to clarify the claims. 
Claims 8-9 are rejected by virtue of their dependency on claim 7.
Regarding claim 9, lines 5-8 indicate that the claimed operation units are “fixed to an inside or an outside of” respective medical treatment units. Further, lines 9-10 indicate that the operation units “are disposed on a surface of an inclined plane on a surface of the inclined part”, these limitations rendering the claim indefinite. As shown in Applicant’s Figure 4, the operation units 22 are disposed on side wall part 2, where medical treatment unit 21 does not interface operation unit 22. Further, the claims seem to indicate that the operation units are simultaneously at both the inclined portion of the side wall part and at some point at an outside or an inside of the medical treatment unit. It is unclear how both positions for the operation units are possible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2016/0270540) in view of Qi (CN 206366010).
Regarding claim 1, Yoshida discloses a massage machine (“chair-type massage machine” (paragraph 19, lines 1-5; Fig. 1) comprising:
	a seat (2) on which a person (M) to be treated sits (paragraph 2, lines 1-6; paragraph 19, lines 1-5; Fig. 1);
	a first side wall part (left armrest portion 1) and a second side wall part (right armrest portion 1) respectively disposed outside of the seat (2) in a left direction and in a right direction (paragraph 19, lines 1-8; Fig. 1), wherein the first side wall part (left armrest portion 1) and the second side wall part (right armrest portion 2) include a first medical treatment unit (11, 12 associated with the left armrest portion 1) and a second medical treatment unit (11, 12 associated with the right armrest portion 1) respectively disposed outside the seat (2) in the left direction and the right direction (paragraph 20, lines 1-6; Figs. 2-3), wherein at least one of the first side wall part (left armrest portion 1) and the second side wall part (right armrest portion 1) includes an inclined part (17) whose height becomes lower towards the seat (2) in the left and right direction on an upper surface (see Figs. 1, 4, and 6: portion 17 of the armrest portion 1 has a height that is higher at its upper surface than inner and outer divided portions 11, 12).
	While Yoshida discloses that the chair includes an operation unit (“remote control device” paragraph 20, lines 1-6), Yoshida fails to disclose both a first operation unit fixed to an outside or an inside of the first medical treatment unit, and a second operation unit disposed and fixed to an outside or an inside of the second medical treatment unit, wherein the first operation unit and the second operation unit are disposed on a surface of an inclined plane of the inclined part.
	However, Qi teaches a therapeutic chair that provides massage and heat to a user (page 2, lines 1-6; Fig. 1) wherein a first operation unit (switch button 11, and control panel 12 on the left armrest platform 10) and a second operation unit (switch button 11, and control panel 12 on the right armrest platform 10) fixed to an outer portion of each armrest (10) (Fig. 1; page 4: “The two sides of the seat cushion 2 are symmetrically provided with two armrests 10, and the top ends of the two armrests 10 are each provided A switch button 11 and a control operation panel 12”), and further notes that the two operation units are used to control various different elements on the chair (page 4: “for controlling the heating temperature of the two electric heating coils 9, respectively, and the switch button 11 and the control operation panel 12 are connected to the CPU controller 13 through a wire”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the remote control device of Yoshida with the two operation units disposed at an upper surface of two separate armrests, as taught by Qi, in order to provide further control of the respective chair elements with a device embedded within the chair.
	Further, the placement of the two operation units of modified Yoshida would reasonably be at the inclined portion (17) of the respective side wall parts (armrest portions 1), as the operation units of Qi were placed at the upper surface of similar side wall parts (armrest platform 10). Further, Yoshida side wall parts (armrest portions 1) include the inclined portion (17) (see Fig. 1), and further are attached to an outside of the medical treatment units (11, 12) (see Figs. 1, 4 and 6 of Yoshida). Thus, the operation units are disposed at an outside of the medical treatment units. Additionally, based on the proposed modification, the operation units are disposed on a surface of an inclined plane of the inclined part (17 of Yoshida).
Regarding claim 2, Yoshida in view of Qi disclose the massage machine according to claim 1, as discussed above.
	Yoshida further discloses wherein the first medical treatment unit (11, 12 associated with the left armrest portion 1) and the second medical treatment unit (11, 12 associated with the right armrest portion 1) are configured to perform medical treatment for a specific body part of the person (M) to be treated sitting on the seat (2), and the specific body part is a forearm (paragraph 23, lines 1-5; Fig. 3).
Regarding claim 3, Yoshida in view of Qi disclose the massage machine according to claim 1, as discussed above.
Yoshida further discloses wherein the first medical treatment unit (11, 12 associated with the left armrest portion 1) and the second medical treatment unit (11, 12 associated with the right armrest portion 1) are configured to perform medical treatment for a specific body part of the person (M) to be treated sitting on the seat (2) (paragraph 23, lines 1-5; Fig. 3), and the first medical treatment unit (11, 12 associated with the left armrest portion 1) and the second medical treatment unit (11, 12 associated with the right armrest portion 1) are disposed in a manner capable of opening and closing in the left and right direction (paragraph 23, lines 1-15; Fig. 3).
Regarding claim 7, Yoshida discloses a massage machine (“chair-type massage machine” (paragraph 19, lines 1-5; Fig. 1) comprising:
	a seat (2) on which a person (M) to be treated sits (paragraph 2, lines 1-6; paragraph 19, lines 1-5; Fig. 1);
	a first side wall part (left armrest portion 1) and a second side wall part (right armrest portion 1) respectively disposed outside of the seat (2) in a left direction and in a right direction (paragraph 19, lines 1-8; Fig. 1), wherein at least one of the first side wall part (left armrest portion 1) and the second side wall part (right armrest portion 1) includes an inclined part (17) whose height becomes lower towards the seat (2) in the left and right direction on an upper surface (see Figs. 1, 4, and 6: portion 17 of the armrest portion 1 has a height that is higher at its upper surface than inner and outer divided portions 11, 12).
	While Yoshida discloses that the chair includes an operation unit (“remote control device” paragraph 20, lines 1-6), Yoshida fails to disclose both an operation disposed on the first medical treatment unit, and an operation unit disposed on the second medical treatment unit, wherein at least one the operation units are disposed on the inclined part.
	However, Qi teaches a therapeutic chair that provides massage and heat to a user (page 2, lines 1-6; Fig. 1) wherein a first operation unit (switch button 11, and control panel 12 on the left armrest platform 10) and a second operation unit (switch button 11, and control panel 12 on the right armrest platform 10) fixed to an outer portion of each armrest (10) (Fig. 1; page 4: “The two sides of the seat cushion 2 are symmetrically provided with two armrests 10, and the top ends of the two armrests 10 are each provided A switch button 11 and a control operation panel 12”), and further notes that the two operation units are used to control various different elements on the chair (page 4: “for controlling the heating temperature of the two electric heating coils 9, respectively, and the switch button 11 and the control operation panel 12 are connected to the CPU controller 13 through a wire”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the remote control device of Yoshida with the two operation units disposed at an upper surface of two separate armrests, as taught by Qi, in order to provide further control of the respective chair elements with a device embedded within the chair.
	Further, the placement of the two operation units of modified Yoshida would reasonably be at the inclined portion (17) of the respective side wall parts (armrest portions 1), as the operation units of Qi were placed at the upper surface of similar side wall parts (armrest platform 10). Further, Yoshida side wall parts (armrest portions 1) include the inclined portion (17) (see Fig. 1), and further are attached to an outside of the medical treatment units (11, 12) (see Figs. 1, 4 and 6 of Yoshida). Thus, the operation units are disposed at an outside of the medical treatment units. Additionally, based on the proposed modification, the operation units are disposed on a surface of the inclined part (17 of Yoshida).
Regarding claim 10, Yoshida discloses a massage machine (“chair-type massage machine” (paragraph 19, lines 1-5; Fig. 1) comprising:
	a seat (2) on which a person (M) to be treated sits (paragraph 2, lines 1-6; paragraph 19, lines 1-5; Fig. 1);
	a first side wall part (left armrest portion 1) and a second side wall part (right armrest portion 1) respectively disposed outside of the seat (2) in a left direction and in a right direction (paragraph 19, lines 1-8; Fig. 1).
While Yoshida discloses that the chair includes an operation unit (“remote control device” paragraph 20, lines 1-6), Yoshida fails to disclose either of an operation disposed on the first side wall part, and an operation unit disposed on the second side wall part.
	However, Qi teaches a therapeutic chair that provides massage and heat to a user (page 2, lines 1-6; Fig. 1) wherein a first operation unit (switch button 11, and control panel 12 on the left armrest platform 10) and a second operation unit (switch button 11, and control panel 12 on the right armrest platform 10) fixed to an outer portion of each armrest (10) (Fig. 1; page 4: “The two sides of the seat cushion 2 are symmetrically provided with two armrests 10, and the top ends of the two armrests 10 are each provided A switch button 11 and a control operation panel 12”), and each operation unit (switch button 11, and control panel 12 on the armrest platforms 10) includes a mechanical input key configured to be depressed (page 4: “switch button 11” understood to be pressed by virtue of the definition of a button), and further notes that the two operation units are used to control various different elements on the chair (page 4: “for controlling the heating temperature of the two electric heating coils 9, respectively, and the switch button 11 and the control operation panel 12 are connected to the CPU controller 13 through a wire”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the remote control device of Yoshida with the two operation units disposed at an upper surface of two separate armrests, as taught by Qi, in order to provide further control of the respective chair elements with a device embedded within the chair.
Regarding claim 12, Yoshida in view of Qi disclose the massage machine according to claim 1, as discussed above.
	Yoshida further discloses wherein the first medical treatment unit (11, 12 associated with the left armrest portion 1) and the second medical treatment unit (11, 12 associated with the right armrest portion 1) include a door part (12) that opens to the seat (2) side (paragraph 23, lines 1-15; Fig. 3), and the inclined part (17) is disposed at a continuous angle relative to an outside of the door part (12) and the inclined part (17) has a connection with the first medical treatment unit (11, 12 associated with the left armrest portion 1)  and the second medical treatment unit (11, 12 associated with the right armrest portion 1) (paragraph 24, lines 1-10; see Figs. 3 and 6: inclined portion 17 is attached to the door part 12 via hinge at 11B, and because of the attachment at 11B, a continuous angle between the inclined portion and the door part is formed; see annotated Fig. 6 below for the angle).

    PNG
    media_image1.png
    473
    369
    media_image1.png
    Greyscale


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2016/0270540) in view of Qi (CN 206366010), as applied to claim 1 above, in further view of Inada (US 2017/0348179).
Regarding claim 5, Yoshida in view of Qi disclose the massage machine according to claim 1, as discussed above.
	Modified Yoshida fails to disclose wherein the first operation unit and the second operation unit are capable of receiving some of operations among all operations that the machine can receive externally, and the massage machine is configured to be capable of being operated by an operation device disposed in a moveable manner separately from the first operation unit and the second operation unit.
	However, Inada teaches  an operation unit (20) attached to an armrest disposed to be capable of receiving some operations among all operations that the massage machine can receive externally (paragraph 24, lines 1-19; paragraph 25, lines 1-2; paragraph 26, lines 1-10; paragraph 29, lines 1-10: all explain that a terminal 30 can communicate additional control information to a controller 17 of the massage machine 10 via a communication server), and the massage machine (10) is configured to be capable of being operated by an operation device (30) disposed in a moveable manner separately from the operation unit (20) (paragraph 24, lines 1-19; paragraph 25, lines 1-2; paragraph 26, lines 1-10; paragraph 29, lines 1-10: all explain that a terminal 30 can communicate additional control information to a controller 17 of the massage machine 10 via a communication server; paragraph 24 further states that the terminal 30 can be a smartphone). Inada further discusses that the external server (41) allows the massage machine to be managed after the machine has been sold (paragraph 20, lines 1-6), and further notes that the information received over the server can advantageously communicate updates to the massage machine (10) (paragraph 28, lines 1-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of modified Yoshida to further include an additional moveable operation unit and means of externally communicating protocols to the massage machine, as taught by Inada, in order to allow the massage machine to receive communicated updates of the machine’s system.
Regarding claim 6, Yoshida in view of Qi and Inada disclose the massage machine according to claim 5, as discussed above.
	Modified Yoshida further discloses wherein the operation device (30 of Inada) is a mobile terminal (paragraph 24 of Inada indicates that 30 can be a smartphone);
	and the massage machine further comprises a communication unit (17 of Inada) for performing wireless communication with the mobile terminal (30) (Inada: paragraph 24, lines 1-19; paragraph 25, lines 1-2; paragraph 26, lines 1-10; paragraph 29, lines 1-10: all explain that a terminal 30 can communicate additional control information to a controller 17 of the massage machine 10 via a communication server; paragraph 24 further states that the terminal 30 can be a smartphone, and also indicates that communication between controller 17 and terminal 30 can be done via Bluetooth).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2016/0270540) in view of Qi (CN 206366010), as applied to claim 7 above, in further view of Inada (US 2017/0348179).
Regarding claim 8, Yoshida in view of Qi disclose the massage machine according to claim 7, as discussed above.
	Modified Yoshida further discloses the placement of the two operation units of at the inclined portion (17 of Yoshida) of the respective side wall parts (armrest portions 1 of Yoshida), as the operation units of Qi are placed at the upper surface of similar side wall parts (armrest platform 10; see Fig. 1 of Qi). Further, Yoshida’s side wall parts (armrest portions 1) include the inclined portion (17) (see Fig. 1). Thus, based on the proposed modification, the operation units are disposed on a surface of an inclined plane of the inclined part (17 of Yoshida).
	Modified Yoshida fails to disclose that at least one of the operation units is configured to receive an operation instruction for an emergency stop.
	However, Inada teaches an operation unit (20) configured to receive an operation instruction for an emergency stop (paragraph 50, lines 1-4) in order to alert a user to an issue (paragraph 49, lines 1-8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of modified Yoshida to further include the capability of sending an emergency stop command, as taught by Inada, in order to alert the user to an issue.
Regarding claim 9, Yoshida in view of Qi disclose the massage machine according to claim 7, as discussed above.
	Yoshida further discloses wherein the first side wall part (left armrest portion 1) and the second side wall part (right armrest portion 2) include a first medical treatment unit (11, 12 associated with the left armrest portion 1) and a second medical treatment unit (11, 12 associated with the right armrest portion 1) respectively disposed outside the seat (2) in the left direction and the right direction (paragraph 20, lines 1-6; Figs. 2-3), and modified Yoshida further discloses the placement of the two operation units of modified Yoshida would reasonably be at the inclined portion (17) of the respective side wall parts (armrest portions 1), as the operation units of Qi were placed at the upper surface of similar side wall parts (armrest platform 10). Further, Yoshida side wall parts (armrest portions 1) include the inclined portion (17) (see Fig. 1), and further are attached to an outside of the medical treatment units (11, 12) (see Figs. 1, 4 and 6 of Yoshida). Thus, the operation units are disposed at an outside of the medical treatment units. Additionally, based on the proposed modification, the operation units are disposed on a surface of an inclined plane of the inclined part (17 of Yoshida).
	Modified Yoshida fails to disclose that at least one of the operation units is configured to receive an operation instruction for an emergency stop.
	However, Inada teaches an operation unit (20) configured to receive an operation instruction for an emergency stop (paragraph 50, lines 1-4) in order to alert a user to an issue (paragraph 49, lines 1-8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of modified Yoshida to further include the capability of sending an emergency stop command, as taught by Inada, in order to alert the user to an issue.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2016/0270540) in view of Qi (CN 206366010) and Inada (US 2017/0348179).
Regarding claim 11, Yoshida discloses a massage machine (“chair-type massage machine” (paragraph 19, lines 1-5; Fig. 1) comprising:
	a seat (2) on which a person (M) to be treated sits (paragraph 2, lines 1-6; paragraph 19, lines 1-5; Fig. 1);
	a first side wall part (left armrest portion 1) and a second side wall part (right armrest portion 1) respectively disposed outside of the seat (2) in a left direction and in a right direction (paragraph 19, lines 1-8; Fig. 1), wherein at least one of the first side wall part (left armrest portion 1) and the second side wall part (right armrest portion 1) includes an inclined part (17) whose height becomes lower towards the seat (2) in the left and right direction on an upper surface (see Figs. 1, 4, and 6: portion 17 of the armrest portion 1 has a height that is higher at its upper surface than inner and outer divided portions 11, 12).
	While Yoshida discloses that the chair includes an operation unit (“remote control device” paragraph 20, lines 1-6), Yoshida fails to disclose an operation unit on a surface of an inclined plane of the inclined part of the first side wall part or the second side wall part.
	However, Qi teaches a therapeutic chair that provides massage and heat to a user (page 2, lines 1-6; Fig. 1) wherein a first operation unit (switch button 11, and control panel 12 on the left armrest platform 10) and a second operation unit (switch button 11, and control panel 12 on the right armrest platform 10) fixed to an outer portion of each armrest (10) (Fig. 1; page 4: “The two sides of the seat cushion 2 are symmetrically provided with two armrests 10, and the top ends of the two armrests 10 are each provided A switch button 11 and a control operation panel 12”), each operation unit (switch button 11, and control panel 12 on the armrest platforms 10) includes a mechanical input key configured to be depressed (page 4: “switch button 11” understood to be pressed by virtue of the definition of a button), and further notes that the two operation units are used to control various different elements on the chair (page 4: “for controlling the heating temperature of the two electric heating coils 9, respectively, and the switch button 11 and the control operation panel 12 are connected to the CPU controller 13 through a wire”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the remote control device of Yoshida with the two operation units disposed at an upper surface of two separate armrests, as taught by Qi, in order to provide further control of the respective chair elements with a device embedded within the chair.
	Further, the placement of the two operation units of modified Yoshida would reasonably be at the inclined portion (17) of the respective side wall parts (armrest portions 1), as the operation units of Qi were placed at the upper surface of similar side wall parts (armrest platform 10). Further, Yoshida side wall parts (armrest portions 1) include the inclined portion (17) (see Fig. 1), and further are attached to an outside of the medical treatment units (11, 12) (see Figs. 1, 4 and 6 of Yoshida). Thus, the operation units are disposed at an outside of the medical treatment units. Additionally, based on the proposed modification, the operation units are disposed on a surface of an inclined plane of the inclined part (17 of Yoshida).
	Modified Yoshida fails to disclose that the control panel (12 of Qi) is a touch panel.
	However, Inada teaches that it is known for a control panel (20) to be a touch panel in massage machines (paragraph 23, lines 1-8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control panel of modified Yoshida to be a touch panel, as Yoshida indicates is known in the art of massage machines.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2016/0270540) in view of Qi (CN 206366010), as applied to claim 10 above, in further view of Inada (US 2017/0348179).
Regarding claim 13, Yoshida in view of Qi disclose the massage machine according to claim 10, as discussed above.
	Modified Yoshida discloses that the operation unit (11, 12 of Qi) comprises a mechanical input key and a control panel (page 4: “The two sides of the seat cushion 2 are symmetrically provided with two armrests 10, and the top ends of the two armrests 10 are each provided A switch button 11 and a control operation panel 12”, “switch button 11” understood to be pressed by virtue of the definition of a button).
	However, modified Yoshida fails to disclose that the control panel is a touch panel.
However, Inada teaches that it is known for a control panel (20) to be a touch panel in massage machines (paragraph 23, lines 1-8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control panel of modified Yoshida to be a touch panel, as Yoshida indicates is known in the art of massage machines.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785